department of the treasury attn mandatory review mc dal internal_revenue_service commerce st tax_exempt_and_government_entities_division dallas tx date date number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated may 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on august 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you have filed taxable returns on form s u s_corporation income_tax return for the years ended march 20xx 20xx with us required to file form_1120 with the appropriate service_center indicated in the instructions for the return for future periods you are you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations cc tax_exempt_and_government_entities_division department of the treasury internal_revenue_service north evergreen dr n e grand rapids ml date date org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary these we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of for your convenience an protest to the appeals_office and they will contact you envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx legend org - organization name co-1 co-2 co-3 co-4 - ein - ein city - city companies state - state issues is org providing insurance to its policyholders does org qualify as an insurance_company under internal_revenue_code sec_501 for the years beginning january 20xx is org exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the consequences is org entitled to relief pursuant to sec_7805 if org does not qualify for exemption from federal tax as an organization described under sec_501 was is the effective date of revocation if org does qualify as an insurance_company under internal_revenue_code sec_501 does it meet the other requirements under internal_revenue_code sec_501 for tax exemption if org does qualify as an insurance_company under internal_revenue_code sec_501 but does not meet the other requirements under internal_revenue_code sec_501 what are the consequences if org does not meet the other requirements under internal_revenue_code sec_501 is it entitled to file an election under sec_831 and be taxed only on its investment_income fact org org was formed in the state of state as an unincorporated association on december 20xx org has three members co-1 j co-2 both state limited_partnerships and co-3 a state corporation each member gave dollar_figure as the initial capital of the organization the purpose as stated in the articles of association is to provide property and casualty insurance on a nonprofit basis for its members form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx org filed the application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service in 20xx its purpose as stated in the application form is to provide limited mutual insurance protection for owner investors who do their own repairs aim is to provide insurance to numerous small real_estate investors who typically own single family houses these investors are priced out of the commercial insurance market due to regulation and litigation these small investors are the do-it-yourselfers who perform their own maintenance on the properties they own first policies issued in 20xx organization will initially operate in the city state area each member contributes dollar_figure benefits of this type of insurance are publicized in the co-4 based on the information provided in application form_1024 org received a determination_letter dated may 20xx granting exemption under internal_revenue_code irc c the determination_letter states the new requirements for exemption under this code section that became effective for tax years beginning on or after january 20xx org filed the form 990-ez for year ending december 20xx on the form 990-ez org reported the following financial information two policies were issued for the 20xx - 20xx time frame all premiums were collected during the 20xx calendar_year no premiums received during 20xx no other policies issued after these two expired org was not involved in any reinsurance agreements premium sec_12 20kx total assets total revenue total liabilities total expenses investment_income form 990-ez information total excess deficit law and analysis form 886-a crev is org providing insurance to its policyholders the first issue is whether org is providing insurance determining whether this qualifies as insurance will assist in determining whether org can qualify for exemption pursuant to sec_501 department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx neither the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer's perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 the risk transferred pursuant to an insurance_contract must be a risk of economic loss 66_tc_1068 affd 572_f2d_1190 439_us_835 cir cert_denied risk shifting issues frequently arise in the case of captives in 811_f2d_1297 cir the court defined a captive in footnote on page as a corporation organized for the purpose of insuring the liabilities of its owner at one extreme is the case presented here where the insured is both the sole shareholder and only customer of the captive there may be other permutations involving less than ownership or more than’a single customer although at some point the term captive is no longer appropriate risk_distribution refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds a fair reading of the court opinions addressing the issue however supports the irs’s position see 801_f2d_984 cir risk distributing is the spreading of the risk of loss among the participants in an insurance program see also 183_f2d_288 cir such spreading is effectuated by pooling among r isk distribution means that the party assuming the risk unrelated insureds in part among others beech aircraft corp v united distributes his potential liability states 797_f2d_920 cir risk_distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 cir noting that there was adequate risk_distribution where the captive insures several separate corporations within an affiliated_group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining i nsuring many by independent risks in return for numerous premiums serves to distribute risk assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 cg cir in revenue_ruling 20xx-90 20xx-2 cb the question was raised on whether a subsidiary’s arrangement to provide liability insurance coverage to of its parent company’s subsidiaries constituted insurance contracts for federal tax purposes and thus the amounts paid as premiums by each subsidiary were deductible as business_expenses under the arrangement the subsidiaries were charged arm’s length premiums according to customary industry ratings and none had liability coverage of less than percent or more than percent of the total risk insured by the subsidiary as a result the professional liability risks of the subsidiaries were shifted to the insurer subsidiary as required to constitute an insurance_contract for federal tax purposes the common ownership of the subsidiaries including the insurer by the parent did not affect the determination that the arrangements constituted insurance contracts as explained in the revenue_ruling that organization issued policies and shifted the risk to the subsidiaries as required org issued polices in 20xx and none in 20xx as in the revenue_ruling the risk shifted from the two insured to org in 20xx but thee was not adequate risk_distribution with only two policies issued in 20xx these policies expired and no new policies were issued so there was no risk shifting or risk_distribution because there were no policies it is the service position that since org did not issue any policies in 20xx there was no insurance provided therefore no risk shifting or risk_distribution as stated before the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer's perspective in order to be characterized as insurance with org there were no policies to have risk shifting or risk_distribution as stated in revrul_89_61 1989_1_cb_75 risk_distribution refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level with org there was not the phenomenon known as the the law of large numbers in issuing only two policies in 20xx that carried over to 20xx there was inadequate risk_distribution due to the lack of a number of policies to help cover any losses with no policies issued in 20xx there was no risk shifting or risk_distribution for 20xx therefore it is the service’s position that since there were only policies in 20xx that carried over to 20xx and no new policies issued in 20xx org was not providing insurance to any policyholders does org qualify as an insurance_company under internal_revenue_code sec_501 for the years beginning october 20xx definition of an insurance_company neither sec_501 nor its corresponding regulations define an insurance_company subchapter_l of the code i r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep no cong sess vol il reprinted in vol c b r c sec_816 formally sec_801 defines a life_insurance_company as part of this definition r c sec_816 provides the term ‘insurance company’ means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code the courts and the irs have also at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company conducts business like an insurance_company in order for org to be considered an form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx insurance_company entitled to tax exempt status under sec_501 for the taxable years beginning october 20xx its primary and predominant business activity during that year must have been issuing insurance contracts or reinsuring insurance risks see r c sec_816 sec_1_801-3 based on the conclusions made regarding question above that only two policies were issued in 20xx that carried over to 20xx and no policies were issued in 20xx org was not providing insurance with org not providing insurance it can not qualifying as an insurance_company is org exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for the years beginning october 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence based on the conclusion that org is not an insurance_company org does not qualify for exemption from federal_income_tax under sec_501 for years starting january 20xx sec_501 specifically exempts insurance_companies with org not qualifying as an insurance_company org can not qualify as an organization exempt from federal_income_tax under irc c if org does not qualify for tax exempt status for year ending january 20xx what are the consequences since org did not qualify for tax exemption per sec_501 for years beginning january 20xx the tax exempt status is hereby revoked starting january 20xx form 886-a crev department of the treasury - internal_revenue_service page -6- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx in revoking org’s tax exemption org must file forms for years beginning january 20xx is org entitled to relief pursuant to sec_7805 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely ona favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued regulation sec_601_201 revproc_90_27 1990_1_cb_514 any such changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulation sec_1_501_a_-1 a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 cross-referencing reg i revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination_letter is prospective rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated ina manner materially different from that originally represented regulation sec_601_201 revproc_90_27 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be in cases retroactive to all open years under the statute regulation sec_601 i where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change regulation sec_601_201 revproc_90_27 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulation sec_601_201 under certain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under r c b of the code sec_7805 of the internal_revenue_code provides form 886-arev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by sec_7805 to the commissioner or the commissioner’s delegate to request sec_7805 relief the organization must submit a statement in support of this application of sec_7805 as described in rev_proc 20xx-4 see also rev_proc 20xx-5 the organization's statement must expressly assert that the request is being made pursuant to sec_7805 the organization's statement must also indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization’s explanation and arguments should discuss the five factors bearing on retroactivity listed in rev_proc 20xx-4 cross-referencing as they relate to the situation at issue these five items are in effect the same as the factors provided in regulation sec_601_201 and sec_601_201 statement of procedural rules which states except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer's determinant if relief is granted under sec_7805 the effective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601 n i 85_tc_743 affd 799_f2d_903 cir this does not preclude the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked virginia education fund v commissioner t c pincite form 886-acrev department of the treasury - internal_revenue_service page -8- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx the supreme court has held that the commissioner has broad discretion under r c b and its predecessor in deciding whether to revoke a ruling retroactively 353_us_180 see also 381_us_68 the commissioner's determination is reviewable by the courts only for abuse of that discretion 85_tc_743 in this case org issued only policies in 20xx that carried over to 20xx and did not issue any new policies in 20xx also org was not involved in any reinsurance agreements during 20xx org’s activities are considerably different from the activities that were described in its application form_1024 org has not been providing insurance to small investors as the application form stated therefore it is the service’s position that org is not entitled to relief under sec_7805 if org does not qualify for exemption from federal tax as an organization described under sec_501 was is the effective date of revocation since org does not qualify for tax exempt status under sec_501 the effective date of revocation is for years beginning january 20xx organization is liable for forms for years beginning january 20xx if org does qualify as an insurance_company under internal_revenue_code sec_501 does it meet the other requirements under internal_revenue_code sec_501 for tax exemption if for some reason org is considered an insurance_company under sec_501 then the question is whether org meets the other requirements to qualify under sec_501 internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- the gross_receipts of which for the taxable_year do not exceed dollar_figure and i more than percent of such gross_receipts consist of premiums form 886-acrev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casuaity insurance_companies of the pension funding equity act of 20xx p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after december 20xx notice 20xx-42 irb 20xx-19 provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer's gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses form 886-acrev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20kx sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders 20xx premiums written total premiums investment_income total gross_receipts premium reinsurance income to gross_receipts percentage- gross form 886-acrev based on the changes in the limitations under sec_501 and the operation of org during the year ending december 20xx it was determined by the chart above that org did not qualify for tax exempt status for years starting january 20xx org was able to meet the dollar_figure and dollar_figure gross_receipts limitation dollar_figure org was not able to meet the or requirements therefore org did not qualify for tax exempt status under sec_501 if org does qualify as an insurance_company under internal_revenue_code sec_501 but does not meet the other requirements under internal_revenue_code sec_501 what are the tax consequences to qualify for tax exempt status under sec_501 an organization must be operating as an insurance_company as well as meet the other requirements under this code section since org did not meet the other requirements it does not qualify for tax exempt status under sec_501 since org did not qualify for tax exemption per sec_501 for years beginning january 20xx the tax exempt status is hereby revoked starting january 20xx in revoking org’s tax exemption org is liable for forms 1120-pc if org does not meet the other requirements under internal_revenue_code sec_501 is it entitled to file an election under sec_831 and be taxed only on its investment_income sec_831 discusses tax on insurance_companies other than life_insurance_companies department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective it states except form 886-acrev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer org ein explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx based on the code and regulation sections above org is not entitled to the relief under sec_831 for 20xx forward because it did not meet the requirements of reg sec_301_9100-8 and therefore would be required to report all income and expenses on form 1120-pc for each year as of this writing the election has never filed either with the filing of the form_990 990-ez or separately when an election is filed it would only allow the organization to receive relief under sec_831 in the year it is filed and all future years the election would not be retroactive to any prior years taxpayer’s position unknown at the time of this writing summary it is the service’s position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on org not providing insurance and therefore not operating as an insurance_company thereby failing to meet the qualifications for exemption under sec_501 c forms would be required to be filed for years beginning january 20xx if it is determined that org was operating as an insurance_company the tax exempt status should still be revoked for years beginning january 20xx because org has not met the other requirements of sec_501 then forms 1120-pc would be required to be filed for years beginning january 20xx form 886-acrev department of the treasury - internal_revenue_service page -13-
